AU       442 (Rev. 11/11) Arrest Warrant




                                                 UNITED STATES DISTRICT COURT
                                                                            for the
                                                                 Western District of Texas


                       United States of America
                                        V.
                                                                                             A21CR O68LY
                                                                                         CaseNo.      1:21-cr--LY
                                                                              )
                                                                              )
                          Monty Lane Riggs (1)
                                                                              )

                                                                              )

                                                                              )
                                     Defendant


                                                                ARREST WARRANT
To:            Any authorized law enforcement officer

               YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)               Monty Lane Riggs
who is accused of an offense or violation based on the following document filed with the court:

         Indictment             EJ    Superseding Indictment        11   Information        E1   Superseding Information           J       Complaint
/        Probation Violation Petition                  Supervised Release Violation Petition             Violation Notice              J   Order of the Court

This offense is briefly described is follows:
     Count     1: 21   U.S.C. § 846          Conspiracy to Distribute Methamphetamine




Date:               04/06/202 1
                                                                                                        Issuing officei 's signature


City and state:             Austin, Texas                                                        Amanda Deichert, Courtroom Deputy
    :/
                                                                                                        Printed name and title


                                                                           Return

           This warrant was received on (date)                                        and the person was arrested on (date)
at (city and state)


Date
                                                                                                       Arresting officer 's signature



                                                                                                          Printed name and title
